482 So.2d 479 (1986)
Theodora VALENS, Appellant,
v.
OTIS ELEVATOR COMPANY, Appellee.
No. 85-978.
District Court of Appeal of Florida, Third District.
January 21, 1986.
Pelzner, Schwedock, Finkelstein & Klausner and James C. Blecke, Miami, for appellant.
Barwick & Dillian and Lyndall M. Lambert, Miami Shores, for appellee.
Before BARKDULL, NESBITT and FERGUSON, JJ.
PER CURIAM.
Where plaintiff tripped and fell while exiting an elevator which, when it stopped and opened, was not level with the floor, but where responsible causes for the fall or the failure to level, other than negligence on the part of the defendant, were not excluded by the evidence presented, the trial court was correct in denying a request that the jury be instructed on res ipsa loquitur. See Goodyear Tire & Rubber Co. v. Hughes Supply, Inc., 358 So.2d 1339 (Fla. 1978); Pratt v. Freese's, Inc., 438 A.2d 901 (Me. 1981).
Affirmed.